Citation Nr: 1743384	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  02-05 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides. 

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides. 

3.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides.

4.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

5.  Entitlement to service connection for an acquired psychiatric condition to include posttraumatic stress disorder (PTSD), major depressive disorder, mood disorder and adjustment disorder. 

6.  Entitlement to service connection for a respiratory disorder.

7.  Entitlement to service connection for residuals of a thigh abscess as secondary to his service-connected skin condition impacting the left side of his face. 

8.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a dental disorder for VA compensation purposes.


REPRESENTATION

Veteran represented by:  Virginia Girard Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.  VanValkenburg, Associate Counsel













INTRODUCTION

The Veteran had active service from January 1962 to January 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the May 2001 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

Following a June 2003 Board remand for development, in a March 2007 decision, the Board denied the Veteran's claim of service connection for bronchial pneumonia, PTSD and prostate cancer.  The Veteran appealed his case to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the decision was vacated by the Court in a September 2008 Order.  

The Veteran's claims were most recently remanded by the Board in November 2012 to the AOJ for further development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before a VLJ who is no longer employed at the Board in November 2002.  A transcript of the hearing is associated with the claims file.  The Veteran was offered an opportunity for another Board hearing in an August 2012 letter.  38 C.F.R. § 20.717 (2016).  That letter informed the Veteran that if he did not respond, it would be assumed that he did not want an additional hearing.  The Veteran did not respond and the request for a hearing is deemed satisfied.

The Veteran was previously denied entitlement to service connection for a dental condition for VA outpatient treatment in December 1981.  The Veteran filed a new claim in a correspondence dated in VBMS as July 9, 2002.  As it does not appear that the Agency of Original Jurisdiction (AOJ) has adjudicated this issue, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is not shown to have served in the Republic of Vietnam during his active service, and is not otherwise shown to have been exposed to herbicide agents during service.

2.  Prostate cancer was not manifested during the Veteran's active duty service or for many years thereafter, nor is such disability otherwise related to the Veteran's active duty service.

3.  Diabetes mellitus, type II was not manifested during the Veteran's active duty service or for many years thereafter, nor is such disability otherwise related to the Veteran's active duty service.

4.  Erectile dysfunction was not manifested during the Veteran's active duty service or for many years thereafter, nor is such disability otherwise related to the Veteran's active duty service.

5.  Hypertension was not manifested during the Veteran's active duty service or for many years thereafter, nor is such disability otherwise related to the Veteran's active duty service.

6.  A chronic respiratory condition was not manifested during the Veteran's active duty service or otherwise related to the Veteran's active duty service.

7.  The Veteran did not engage in combat with the enemy and there is insufficient credible supporting evidence to corroborate the Veteran's claimed in-service stressors.

8.  An acquired psychiatric condition was not manifested during the Veteran's active duty service or otherwise related to the Veteran's active duty service.

9.  Residuals of a thigh abscess are not related to his service-connected skin condition of the face.

10.  In February 1965, the RO denied the claim of service connection for a dental disorder for VA compensation purposes.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.

11.  Evidence received since the February 1965 final denial does not relate to an unestablished fact necessary to substantiate the claim for service connection for a dental disability, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for diabetes mellitus, type II with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1101, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for a respiratory condition have not been met.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  The criteria for service connection for an acquired psychiatric condition to include PTSD, major depressive disorder, mood disorder and adjustment disorder have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

7.  The criteria for secondary service connection for residuals of a right thigh abscess have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.310 (2016).

8.  The February 1965 rating decision, which denied the Veteran's claim of entitlement to service connection for a dental disability for VA compensation purposes, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

9.  New and material evidence has not been received to reopen a claim for service connection for a dental disability for VA compensation purposes.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by multiple letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of a claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, Social Security Administration (SSA), military personnel records, post-service treatment records, VA examinations for the Veteran's respiratory and PTSD claims and lay statements have been associated with the record, to the extent possible.  

The Veteran has not been afforded VA examinations pertaining to his claimed diabetes mellitus, type II (hereinafter "diabetes"), erectile dysfunction, prostate cancer and hypertension because the evidence does not establish the fact of an in-service event, and there is no indication that the current disabilities at issue may be related to an in-service event.  Likewise, a VA examination was not afforded for the Veteran's claimed residuals of a thigh abscess because the Veteran has not submitted competent evidence suggesting a relationship between his claimed thigh abscess and his service-connected skin condition of the face.  Thus, the Board finds that remand of these claims for an examination to obtain a medical opinion would serve no useful purpose.  No reasonable possibility exists that such assistance would aid in substantiating the claims.  Therefore, a remand for further development is not warranted.  See 38 U.S.C.A. § 5103A(a)(2).

The Board notes that the September 2008 JMR instructed the Board to determine whether the AOJ was in compliance with its June 2003 remand in regard to obtaining unit morning reports as the AOJ obtained morning reports from the Veteran's 44th Engineering Battalion but not from his 84th Engineering Battalion.  

In the June 2003 remand, the Board noted the Veteran's conflicting contentions regarding the nature of his alleged temporary duty assignments in Vietnam which also did not align with the military personnel records.  Regardless, the Board instructed the AOJ to provide the Veteran an opportunity to identify the name of his unit/units assigned and the dates of assignment, within a 90 day period, of his asserted temporary duty assignments in Vietnam.  Upon receipt of the requested information, the AOJ was to conduct a search for morning reports.  

In response to the June 2003 Board remand, the AOJ initially requested morning reports from his 44th Engineering Battalion based on assertions already of record and a report was obtained.  Thereafter, the Veteran was sent a February 2005 letter requesting information required to obtain unit morning reports from the 84th Battalion.  However, the Veteran failed to provide the requested information in his March 2005 response.  Instead, he gave duplicative information, and morning reports from the 84th Engineering Battalion were not requested.   

In light of the Court's JMR, in a February 2009 Board remand, the AOJ was instructed to provide the Veteran another opportunity to provide the required information in order to obtain unit morning reports from the 84th Engineering Battalion.  Pertinently, the Veteran was to identify the dates of his temporary duty assignments within a 90 day period.  The Veteran was again sent a letter requesting such information in August 2009.  In October 2009, the Veteran responded that it was too many years ago to remember.  The duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty to assist is not a one-way street).  As the Veteran failed to provide these records or identify them for VA to obtain, VA's duty to assist him in development as to this matter is met.

The Board observes the Veteran's attorney's November 2012 argument that the RO should have used the information that the Veteran had previously provided to attempt to corroborate his assertions that he served in Vietnam.  With regard to the Veteran's assertion that he went to Vietnam while a member of the 84th Engineering Battalion, the Board observes that this Battalion was noted to have arrived in Vietnam in June 1965, which is after the Veteran separated from service in January 1965.  See Article from Vietnam Magazine dated April 2003.  In relevant part:

Some U.S. Army troops can boast more sea time than some of their colleagues who served in the Navy and Coast Guard.  Among these were the men of the 35th Engineer Group (Construction) sent to prepare the way for the huge buildup of American Forces in Vietnam in early 1965.

Instead, the group [who accompanied the 35th Engineer Group to Vietnam] was assigned two other battalions, the 84th Engineer Battalion (Construction), stationed in Fort Ord, Calif....

The 84th and 864th were notified in early April 1965 that they had one month to get their equipment all packed...

The 84th Engineer Battalion....arrived [in Vietnam] on June 11.

Thus, based on the information provided by the Veteran himself, the evidence of record does not reflect that the 84th Battalion was in Vietnam at the time the Veteran was in service.  As will be discussed below, the Board does not find any credible evidence to suggest that the Veteran served in Vietnam while part of the 44th Engineering Battalion, either.  Accordingly, as there is no credible evidence that the Veteran served in Vietnam, it is not necessary to remand for additional development.

The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases, such as diabetes and hypertension, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

Service incurrence for certain diseases, including prostate cancer and diabetes, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.  

Diabetes, erectile dysfunction, hypertension and prostate cancer

The Veteran is seeking service connection for diabetes, erectile dysfunction, hypertension and prostate cancer as due to herbicide exposure.  

Specifically, the Veteran contends in country Vietnam service occurred during 30-90 day temporary duty assignments (TDYs) on at least two to four occasions, while serving in a strike unit with the 84th Engineering Battalion, stationed at Fort Ord, California from September 1963 to January 1965.  The Board notes that the Veteran's assertions also overlap with his PTSD claim as he also alleges combat service in Vietnam, discussed below.  

Initially, the Veteran does not argue, and the evidence does not show, that his conditions began in service or proximately thereafter.  Here, the Board finds that there is no in-service incurrence or nexus relating the Veteran's claimed disabilities to the Veteran's active military service.  Additionally, presumptive service connection is also not warranted for the Veteran's diabetes or hypertension as the conditions were not diagnosed in-service or within one year post-service.

In this regard, STRs are negative for complaints, treatment, or diagnosis of diabetes, erectile dysfunction/impotence, hypertension and prostate cancer.  The record reflects that the Veteran was initially diagnosed with his claimed conditions over 30 years post service.  Specifically, diabetes in April 2000, hypertension in July 2000 and prostate cancer in November 2000.  See e.g., VA treatment records dated in VBMS as November 13, 2000, pg. 18, 31 of 39 (prostate cancer, hypertension) and October 20, 2009, pg. 48 of 150 (diabetes).  It also appears that the Veteran was started on medication for erectile dysfunction in June 2001 after his prostatectomy.  See VA treatment records dated in VBMS as August 23, 2001, pg. 6 of 7.  Pertinently, there are no positive medical opinions linking the conditions to service, to include as due to herbicide exposure.  

Turning to the Veteran's allegation of in-service exposure to Agent Orange, the record does not show that he had "service in Vietnam," and exposure to Agent Orange or other herbicides may not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  

The Veteran has provided a number of assertions regarding the nature of his Vietnam service.  Unfortunately, the Veteran's statements have been inconsistent, devoid of the details necessary for verification and/or directly contradicted by military personnel records.  The Veteran reported that he was in strike units and never received written TDY orders because they were done orally.  His assignments were secret, his missions placed him in combat, he bulldozed homes with people still in them, was to build firebases, airstrips, roads, and bridges and participated in Desert Strike Operations.  While stationed at Fort Ord, California he was frequently on TDYs.  

Although the Veteran clarified in March 2005 that his TDYs occurred only with the 84th Engineering unit, he initially reported in multiple statements that TDYs were also assigned with the 44th Engineering Battalion, detailing that he traveled from Korea to Vietnam.  He asserts that he was located on highway 1, 3 and 13 near Laos and Cambodia but was never told exactly where.  See July 6, 2000 correspondence, August 2000 VA contract examination (dated in VBMS July 20, 2000), VA treatment record dated December 13, 1999 and statement dated March 2, 2005.  

In support of his claim, he submitted various photographs which he alleges were taken in Vietnam, such as military vehicles, fatigues, a wallet and a photo of him in front of radio equipment, Vietnamese currency and so on.  However, none of these photos provide any identifiable details supporting Vietnam service.  The Veteran testified that he was unable to contact anyone who served with him in Vietnam in his November 2002 Board hearing.  

The Veteran's wife submitted a statement that the Veteran had many TDYs and she knew of two which were in Vietnam.  She also detailed that he participated in Desert Strike and that all of his TDYs were to be kept secret.  The 84th Engineering Battalion was a strike unit.  The Veteran was on a TDY at the time of their daughter's birth, though it was not detailed whether it was in Vietnam or not.  See VBMS correspondence dated November 19, 2002.

The Veteran submitted various excerpts of new articles and web research in support of his claim.  However, none of the articles provide competent evidence of Vietnam service.  For example, in an article regarding the location of combat support units, the 84th Engineer Battalion (Construction) was noted to have arrived in Vietnam in June 1965 from Fort Ord.  See Article from Vietnam Magazine dated April 2003.  However, the Veteran was discharged from service in January 1965, 6 months prior to the 84th Engineer Battalion's arrival in Vietnam.  Other articles are either not relevant or do not support his claim, such as information regarding Desert Strike, a military exercise conducted within the United States, which began in May 1964.  

The Veteran's military personnel records fail to establish service in the Republic of Vietnam or any combat service.  No such service was verified in responses from National Personnel Records Center (NPRC) in May 2001 and May 2009.  Military personnel records show service in two construction units with the 44th Engineering Battalion in Korea from June 1962 to July 1963 and the 84th Engineering Battalion in Fort Ord, California from September 1963 until discharge.  The Board observes that the Veteran was not with either unit during Desert Strike, a military exercise conducted within the United States, which began in May 1964.  While serving with the 84th Engineering Battalion, his military occupational specialty (MOS) was a radio operator.  The Board notes that the Veteran had been a construction machine operator from June 1962 to June 1963 while in Korea.  Finally, there are no medals or commendations suggestive of combat service or service in Vietnam.  See military personnel records dated in VBMS as February 6, 2017.  
The Board concludes that the Veteran's assertions that he served in Vietnam are not credible.  The Board has come to this conclusion because of the conflicting statements the Veteran has provided as to when he was in Vietnam, as well as the evidence of record that directly contradicts such assertions.  In the absence of verified service the Republic of Vietnam during the Vietnam Era, there is no presumed exposure to herbicidal agents.  Thus, there is no possibility of presumptive service connection for herbicide exposure in this case.  

Therefore, the weight of evidence does not establish that prostate cancer, diabetes, erectile dysfunction or hypertension was incurred during qualifying active duty or within any applicable presumptive period.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired psychiatric condition 

The Veteran seeks service connection for an acquired psychiatric condition, to include PTSD, major depressive disorder, and an adjustment disorder as related to in-service events, including combat stressors.  
	
As an initial matter, the Board finds that PTSD is not warranted due to insufficient credible supporting evidence to corroborate the Veteran's claimed in-service stressors.

During the course of this appeal, 38 C.F.R. § 3.304(f) was revised to read "If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor." 

The Board finds that the Veteran has not provided lay evidence which is consistent with the places, types, and circumstances of his service.  As noted in the analysis above, the Veteran's military personnel records are absent for any indication of Vietnam service or combat participation.  The Board has concluded that his assertions that he served in Vietnam, and also in combat as he asserted he was in combat in Vietnam, are not credible.  

As noted above, some of the Veteran's reported stressors overlap with his contentions of in country Vietnam service.  In this regard, the Veteran contends combat service occurred while on TDYs in Vietnam with the 84th Engineering Battalion, including witnessing casualties and bulldozing homes with people still in them.  Likewise, the Veteran initially reported that he was on also on TDYs in Vietnam from Korea.  The Veteran has also reported that he was in the Army Special Forces, that his brother was killed in Vietnam and that he conducted secret missions.  See VBMS dated September 10, 2003 (VA treatment record dated August 28, 2000) and December 5, 2001 (psychological assessment report).  

As for the rest of the claimed stressors, the Veteran did not provide enough detail in order for VA to verify the alleged stressors.  For example, the Veteran has been vague and inconsistent in his stressor report of seeing body bags of chopped up U.S. Soldiers attacked by Chinese soldiers.  During his November 2002 Board hearing, he testified that he was in Korea serving with the 44th Battalion in 1964 at the time.  In contrast, during his April 2017 VA examination, he detailed that he was in Vietnam.  

Additionally, despite submitting a PTSD questionnaire in February 2005 where he listed the name of someone he knew who was killed in action and someone wounded in action in 1964, the contentions are again devoid of details surrounding the circumstances.  

Finally, the Veteran reported on VA examination in August 2000 that he thought that his brother died on Christmas day in December 1964 while he was in Vietnam.  However, he subsequently clarified that his brother died in December 1966, post-service.  Consequently, this event would not have been a service stressor. 
The Veteran asserts that his diagnosis and treatment for PTSD is evidence of his in-service stressor.  However, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

As discussed above, the Veteran did not provide detailed information so that a verification of the stressor could be obtained and has not provided reports of stressors which are consistent with the nature of his service.  

Where VA determines that the Veteran did not engage in combat with the enemy or was not in fear of hostile military or terrorist activity, or that the Veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  As there is no verified stressor upon which the diagnosis of PTSD can be based, service connection for this disability is not warranted.

Turning to entitlement to service connection for other acquired psychiatric conditions of record, VA and non-VA treatment records include diagnoses of major depressive disorder, a mood disorder and adjustment disorder with anxiety.  See e.g., VA treatment record dated December 13, 1999, July 3, 2001, May 12, 2003 dated in VBMS as July 10, 2001 and within SSA records dated in VBMS as October 20, 2009.  
The Board notes that any opinion from VA treatment records that the Veteran suffers from an acquired psychiatric disability based on his alleged unverified stressors also lacks significant probative because such allegations are not consistent with the Veteran's service.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that an acquired psychiatric disorder is etiologically related to service.

Service treatment records (STRs) show that the Veteran received mental health treatment in May 1962 due to trouble sleeping, nail biting and irritability because he was nervous and worried since basic training.  It was noted on evaluation later in May 1962 that the Veteran was well motivated for help from the clinic and that some attempts to help him would be made by group therapy.  There are no subsequent psychiatric complaints or adverse findings in the service treatment records, including on separation examination in January 1965.  Although the Veteran received mental health treatment, there is no diagnosis of any chronic psychiatric condition.  As such, the STRs do not support a link between his current condition and service.

The first post-service medical evidence of psychiatric treatment is from VA in December 1999.  The Veteran was referred for a psychiatric evaluation due to life stressors, including involvement in a work related chemical explosion in 1996 resulting in vision loss, numerous caretaking responsibilities for his wife, several daughters and grandson, the passing of one daughter 20 years prior and ongoing financial problems.  The psychologist observed that the Veteran appeared to have shown a remarkable capacity for stress tolerance in the past but recent physical problems have limited his capacity to respond to chronic and acute stressors.  The Veteran was diagnosed with an adjustment disorder with anxiety and major depressive disorder.  Thereafter, the Veteran was noted to have depression and anxiety rather than major depressive disorder.  At this time, the Veteran reported that symptoms of anxiety started after his work-related accident and that he felt depressed for the past year.  See VA treatment records in VBMS dated January 11, 2000 (December 15, 1999) and October 20, 2009 (December 9, 1999).  

The lack of medical documentation of a claimed disability for many years post-service, while not conclusive, is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the evidence of record indicates that the Veteran's psychiatric problems were due to post-service incidents.  

In an August 2000 letter, a VA psychologist detailed the Veteran's course of VA treatment which began in December 1999.  The Veteran's psychiatric symptoms at intake and diagnosis of an adjustment disorder with mixed anxiety and depressed mood were detailed.  Precipitants for the psychiatric symptoms were factors related to his industrial incident of August 1995.  Notably, the letter stated there was no documented or self-reported history of psychiatric treatment prior to December 1999.  The psychologist detailed that the Veteran had previously coped extraordinarily successfully with a number of significant life stressors and adversities in his life, including the death of his brother in Vietnam on Christmas day in 1964, an injury from an explosion while serving in the military, resulting in loss of teeth and facial scars, the death of his daughter, caring for his father prior to his death, and so on.  He summarized that prior to the industrial incident; he had exhibited a history of coping well with a series of significant life stressors without need for psychiatric treatment of any kind and opined that with a reasonable degree of professional certainty that the psychological problems he was experiencing and treatment described above were related to his August 1995 industrial incident.

Even though the VA psychologist indicated that the Veteran's psychiatric problems were due to his post-service 1995 industrial accident, the Board observes that his assertions that his brother died on Christmas Day in 1964 were contradicted by his own assertions, as detailed above.  Further, there is no credible evidence that the Veteran was injured during an explosion during service, as there is no documentation of loss of teeth or facial scars in his STRs.  As this is the type of injury for which treatment would likely be obtained, it is significant that there is no such documentation.  Accordingly, the Board does not find the Veteran's assertions of the in-service events as noted in this paragraph to be credible.  

In an August 2000 VA contract examination, the Veteran was diagnosed with PTSD as a progression of depressive disorder stimulated by his August 1995 work accident which brought back nightmares about his military service.  However, as noted above, the PTSD diagnosis is based on the Veteran's report of unverified stressors and lacks probative value to this extent.  

The April 2017 VA examiner diagnosed the Veteran with an unspecified mental disorder due to invalid psychological testing, suggestive of malingering and not informative regarding the specific nature of any actual mental illness.  The examiner provided a negative nexus opinion between the Veteran's claimed psychiatric condition and service.  The examiner noted that the STRs indicated that the Veteran experienced some mild anxiety symptoms early in his service and sought treatment.  Following this 1962 encounter, the Veteran completed three additional years of military service without further mental health treatment, and according to numerous documents in his medical record, experienced good psychological adjustment until the mid-1990s.  The evidence therefore indicates these mild symptoms were effectively treated or subsided on their own and are not connected to any current mental health problems.  

The Board has considered the Veteran's lay assertions of a link between the conditions and service.  The Board finds that the statements are not competent evidence because, while he reports that he has an acquired psychiatric condition which is due to service, the Veteran is not shown to have specialized medical education, training, or experience necessary to provide a competent medical opinion as to the existence and etiology of any acquired psychiatric condition.  Determining the etiology and diagnosis of an acquired psychiatric condition is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Thus, the Board concludes that there is no in-service incurrence or nexus relating the Veteran's claimed disabilities to the Veteran's active military service.  

Consequently, the claim of service connection for an acquired psychiatric condition to include PTSD, major depressive disorder, mood disorder and adjustment disorder must be denied, as the preponderance of the evidence is unfavorable leaving the benefit-of-the-doubt doctrine inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Respiratory condition

The Veteran asserts entitlement to service connection for a respiratory condition, originally claimed as a bronchial condition, manifested by symptoms of difficulty breathing and tiredness.  See e.g., November 2002 Board hearing transcript.    

Specifically, the Veteran contends that his current respiratory problems onset within two or three weeks of service discharge and have continued since.  Shortly after discharge in 1965, he was diagnosed with a bronchial condition after receiving VA treatment.  See November 2002 Board hearing.  The Veteran's wife submitted an April 2005 statement supporting that he was treated in 1965 for upper respiratory problems.

The Veteran has a current diagnosis of emphysema, chronic obstructive pulmonary disease (COPD), chronic bronchitis and bronchial pneumonia.  See January 2017 VA examination.  

The Veteran's STRs show treatment of an upper respiratory infection in December 1962.  However, there is no showing of any chronic respiratory condition.  Significantly, chest X-rays from May 1963 and November 1964 were normal and the separation examination in January 1965 revealed a normal clinical evaluation of the lungs and chest.  As such, the records do not support a link between the current condition and service.

Despite the Veteran's assertions, the earliest documented medical evidence of a respiratory condition is from private treatment records in March 1985.  The Veteran was diagnosed with chemical pneumonitis after exposure to chemical fumes at work.  

The passage of nearly 20 years between discharge from active service and the lack of medical documentation of a claimed disability, while not conclusive, is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran was afforded a VA respiratory examination in January 2017 with a negative nexus opinion provided in March 2017.  The VA examiner detailed the Veteran's self-reported smoking since he was 7 and he averaged a 1/2 pack per day.  The Veteran's numerous upper respiratory infections, several pneumonias, bronchial pneumonias are more likely than not due to smoking.  He smoked prior, during and after service.  It was less likely than not that the pneumonias were caused by service than by his long smoking history.  There is no contrary medical opinion of record.  
The Board has considered the lay statements of the Veteran asserting his respiratory condition onset in-service or was caused by military service.  The Board notes that although lay persons are competent to provide opinions on some medical issues and to report experiencing symptoms respiratory complaints, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a relationship between his current respiratory conditions and service, is outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Here, as the Veteran's claimed respiratory conditions are not included on the list of chronic diseases under 38 C.F.R. § 3.309(a) subject to presumptive service connection, he cannot establish service connection solely on the basis of continuity of symptoms.

In sum, the record does not support that service connection is warranted for the Veteran's claimed respiratory condition.  As such, the benefit-of-the-doubt rule does not apply, and entitlement to service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Residuals of a right thigh abscess

The Veteran asserts service connection for residuals of a right thigh abscess as secondary to his service-connected skin condition of the face.  See Veteran's statement in support of claim dated March 5, 2009.  

Records show that the Veteran had a right thigh abscess surgically removed in November 2008.  At the time of initial consultation in 2008, the Veteran reported that the condition onset four days prior.  See VA medical treatment records dated in VBMS as April 29, 2009.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183 (1993).

As noted, the Veteran has raised only the issue of secondary service connection.  Thus, the following analysis will only address this theory of entitlement, as it is the only theory reasonably raised by the record.  Robinson v. Peake, 21 Vet. App. 545   (2008).  

Taking into account all relevant evidence, the Board finds that the preponderance of the evidence of record fails to establish that the Veteran's claimed residuals of a thigh abscess, if any, are related to his service-connected skin condition of his face.   

The only evidence in support of the claim is the Veteran's belief that his claimed residuals of right thigh abscess are related to his service-connected skin condition of his face.  Significantly, the Veteran has not provided any details or contentions as to why he believes his right thigh abscess is related to his skin condition of his face.  Regardless of the sparse assertions, he is not competent to provide testimony regarding the etiology of his right thigh abscess.  See Jandreau v. Nicholson, 492 F.3d 1372, n. 4 (Fed. Cir. 2007) .  

In light of the above, the Board does not find that there is any competent evidence which establishes a link between his removed thigh abscess and his service-connected skin condition of the face.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Claim to reopen

The Veteran is asserting entitlement to service connection for a dental condition for VA compensation, a claim previously denied in February 1965.  Specifically, the Veteran contends that all of his teeth had to be removed as secondary to infections caused by his service-connected skin condition impacting the left side of his face.  See Veteran's statement in support of claim dated March 5, 2009 and wife's statement received October 13, 2009.  

As briefly noted, the Veteran's dental claim for VA purposes was previously denied in a February 1965 RO rating decision on the basis of the disability being noncompensable.  That is, despite service dental records which documented numerous teeth lost and the receipt of dentures, which established in-service incurrence, the Veteran did not have a compensable dental disability for VA purposes.  The Veteran did not file a notice of disagreement within one year of either decision or submit new and material evidence within one year of this decision.  Thus, the decision became final.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).

Since the last final denial in February 1965, new evidence has been associated with the claims file including lay evidence from the Veteran and his wife and medical evidence.  Of note, the Veteran has had repeated gum and mouth infections, periodontal disease, and additional extractions of his remaining teeth, and parotid masses removed from his mouth/gland.  See VA treatment records dated in VBMS as September 10, 2003, December 15, 2005.  However, none of this evidence is considered material, that is, shows that the Veteran has a present dental or mouth disability for VA compensation purposes under 38 C.F.R. § 4.150.  Specifically, the evidence does not show loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  
As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claims of service connection for a dental condition, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Accordingly, the petition to reopen service connection for a dental disability for VA compensation purposes must be denied.


ORDER

Entitlement to service connection for prostate cancer is denied.  

Entitlement to service connection for diabetes is denied.  

Entitlement to service connection for erectile dysfunction is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for an acquired psychiatric condition to include PTSD, major depressive disorder, mood disorder and adjustment disorder is denied.  

Entitlement to service connection for a respiratory condition is denied.  

Entitlement to service connection for residuals of a right thigh abscess is denied.  

New and material evidence not having been received, the petition to reopen service connection for a dental disability for VA compensation purposes is denied.




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


